EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section1350, Chapter 63 of Title 18, United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned, as principal executive officer and principal financial officer of Assured Pharmacy,Inc. (the “ Company ”), does hereby certify that to such officer’s knowledge: (1) the Company’s Form 10-K for the period ended December31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Company’s Form 10-K for the period ended December31, 2013 fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Robert J. DelVecchio Robert J. DelVecchio Chief Executive Officer (Principal Executive Officer) /s/Brett P. Cormier Brett P. Cormier Chief FinancialOfficer (Principal Financial Officer and Principal Accounting Officer) Date: March 31, 2014
